Citation Nr: 0821803	
Decision Date: 07/02/08    Archive Date: 07/14/08

DOCKET NO.  07-39 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a depressive disorder, 
to include as secondary to service-connected diabetes 
mellitus II.


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to August 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2007 rating decision of a Department 
of Veteran's Affairs (VA) Regional Office (RO) that denied 
the veteran's claim for service connection for a depressive 
disorder (claimed as major depression), to include as 
secondary to service-connected diabetes mellitus.


FINDING OF FACT

The veteran's depressive disorder (claimed as major 
depression) first manifested many years after his separation 
from service and is not shown to be related to his service or 
to any aspect thereof, including his service-connected 
diabetes mellitus.


CONCLUSION OF LAW

The veteran's depressive disorder (claimed as major 
depression) was not incurred in or aggravated by the 
veteran's active service, and is not proximately due to or 
the result of his service-connected diabetes mellitus.  38 
U.S.C.A. §§ 1131; 5107 (West 2007); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309, 3.310 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West 2007); 38 C.F.R. 
§ 3.303 (2007).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000). Service connection for certain chronic diseases will 
be rebuttably presumed if they are manifest to a compensable 
degree within one year following active service.  38 U.S.C.A. 
§  1101, 1112, 1113, 1137 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.307, 3.309 (2007).  Depression, however, is not a 
chronic disease or condition that is entitled to a rebuttable 
presumption of service connection if manifested to a 
compensable degree within one year following service.
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2007).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. §  
3.303(b) (2007).  Service connection may also be granted for 
a disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2007).    A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between the disability and an 
injury or disease incurred in service.  Watson v. Brown, 4 
Vet. App. 309 (1993).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310 (2007).  Secondary service 
connection is permitted based on aggravation.  Compensation 
is payable for the degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 
439 (1995).  Establishing service connection on a secondary 
basis essentially requires evidence sufficient to show:  (1) 
that a current disability exists; and (2) that the current 
disability was either caused or aggravated by a service- 
connected disability.  38 C.F.R. § 3.303, 3.310.

Here, the veteran contends that his depressive disorder 
(claimed as major depression) developed as a result of the 
service-connected diabetes mellitus with which he was 
formally diagnosed in September 2003.
The veteran's service medical records are void of any 
complaints, diagnoses, or treatment for depression or other 
mental health problems.  On examination prior to his 
separation from service in August 1971, the veteran professed 
himself to be in good health, and his clinical evaluation was 
negative for any psychiatric abnormalities.  The Board thus 
finds that chronicity in service is not established in this 
case.  38 C.F.R. § 3.303(b).

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection of 
depression.  38 C.F.R. § 3.303(b). 

The first clinical evidence of record showing mental health 
problems is dated in April 2007.  At that time, the veteran 
sought treatment at a VA Medical Center for severe episodes 
of anxiety, restlessness, and irritability.  He reported 
frequent crying spells, feelings of isolation, hopeless, 
worthlessness, low self-esteem, and occasional wishes of 
death, all brought on by changes in his life after being 
diagnosed with HIV and relocating from New York to Puerto 
Rico.  The veteran's GAF score was assessed as 50 and he was 
diagnosed with recurrent major depressive disorder.  
Additionally, it was noted that the veteran's depressive 
disorder was exacerbated by a service-connected condition; 
however, the particular condition in question was not 
specified.  Subsequent VA medical records dated from July 
2007 to December 2007 show that while the veteran has 
continued to receive therapy and medication for depression, 
he has reported improvements in his mood and fewer feelings 
of isolation as he acclimates to his new surroundings. 

In July 2007, the veteran underwent a VA psychiatric 
examination, in which he complained of being severely 
depressed on a daily basis, and reported that his depressed 
mood had its onset approximately one year earlier.  
Additionally, the veteran stated that he had "nervousness" 
that started "a long time ago," and that he suffered from 
insomnia, forgetfulness, and social withdrawal, all of which 
had their onset within the last two years.  The veteran 
denied any panic attacks, homicidal or suicidal ideations, or 
obsessive or ritualistic behavior.  It was noted that the 
veteran had been diagnosed with diabetes mellitus seven years 
earlier, and was service connected for that condition, and 
that he had since been diagnosed with HIV, for which he was 
not service connected.  

Based upon his examination of the veteran and a review of the 
claims folder, the VA examiner determined that the veteran 
had a major depressive disorder that was controlled by 
medication.  Significantly, the examiner concluded that the 
veteran's depressive disorder was not caused by or the result 
of his service-connected diabetes mellitus, nor otherwise 
related to service.  As grounds for that opinion, the 
examiner noted that the veteran's service medical records did 
not show any mental health problems, and that he had not 
sought psychiatric care until 2007, nearly 36 years after his 
discharge from service and several years after his diabetes 
mellitus was diagnosed.  The examiner further opined that it 
was more likely that the veteran's depressive disorder was 
related to his non-service-connected HIV diagnosis, which had 
been the veteran's primary motivation for leaving New York, 
where he had been employed for 20 years as a social worker, 
and moving back to Puerto Rico to be closer to his relatives.

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and  
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as  
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  

Greater weight may be placed on one physician's opinion over 
another depending on factors such as reasoning employed by 
the physicians and whether or not and the extent to which 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative 
value of a medical opinion is generally based on the scope of 
the examination or review, as well as the relative merits of 
the expert's qualifications and analytical findings, and the 
probative weight of a medical opinion may be reduced if the 
examiner fails to explain the basis for an opinion.  Sklar v. 
Brown, 5 Vet. App. 140 (1993).  

The VA medical provider who diagnosed the veteran with major 
depressive disorder in April 2007 noted that the disorder had 
been exacerbated by a service-connected condition.  However, 
that assessment was contradicted by the VA psychiatric 
examiner's opinion that the veteran's depression was 
unrelated to his service-connected diabetes or to any other 
injury or event in service. 

Weighing the opinions submitted by these two examiners, the 
Board finds that the VA psychiatric examiner's July 2007 
opinion is more persuasive because it was based upon a 
thorough examination of the veteran and the claims folder and 
because a detailed rationale was provided for the opinion.  
In contrast, the VA medical provider who diagnosed the 
veteran with major depressive disorder in April 2007, and 
opined that it was exacerbated by a service-connected 
condition, did not indicate that she had reviewed the 
veteran's complete claims folder and medical history.

Given that the veteran reported feeling depressed shortly 
after receiving his diagnosis of HIV, for which he is not 
service-connected, the Board places more probative value on 
the opinion of the July 2007 VA examiner, who stated that the 
veteran's depression was more likely related to that 
condition than to diabetes or some other service-connected 
disability.  Additionally, in placing greater weight on the 
July 2007 examiner's opinion, the Board considers it 
significant that this opinion is more current than the 
opinion of the VA medical provider who initially diagnosed 
the veteran with major depressive disorder, and that the July 
2007 examination was undertaken to directly address the issue 
on appeal.  

The first post-service evidence of record showing a diagnosis 
of major depressive disorder is dated in April 2007, more 
than 35 years after the veteran left service.  In view of the 
lengthy period without complaints, diagnoses, or treatment of 
depression or other mental health problems, the Board finds 
that there is no evidence of a continuity of treatment, which 
weighs heavily against the claim.  Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000) (service incurrence may be rebutted by 
the absence of medical treatment for the claimed condition 
for many years after service).

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
this case, however, the Board finds that the evidence is 
against a finding of a nexus between military service and the 
veteran's major depressive disorder.  Thus, service 
connection on a direct basis is not warranted because the 
preponderance of the evidence of record does not demonstrate 
that the veteran's psychiatric disability was incurred or 
aggravated during his service.  Boyer v. West, 210 F.3d 1351 
(Fed. Cir. 2000).  

Nor is service connection on a secondary basis warranted, as 
the July 2007 VA examiner expressly determined that there was 
no relationship between the veteran's major depressive 
disorder and his service-connected diabetes mellitus.  While 
acknowledging the conflicting opinion of the VA medical 
provider who diagnosed the veteran with depression in April 
2007, the Board concludes that this earlier opinion is of 
lesser probative value.  Accordingly, the Board finds that 
secondary service connection for a major depressive disorder 
is not warranted.

The Board has considered the veteran's assertions that he 
suffers from depression related to his period of active 
service, including to his service-connected diabetes 
mellitus.  However, as a lay person, the veteran is not 
competent to opine as to medical etiology or to render 
medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (Fed. 
Cir. 2007); Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Washington v. Nicholson, 19 Vet. App. 362 (2005).  
Accordingly, his assertions as to the medical causation and 
etiology of his depression, absent corroboration by objective 
medical evidence and opinions, lack sufficient probative 
value to establish a nexus between his current diagnosis of 
major depressive disorder and his time in service.  Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (whether lay 
evidence is competent and sufficient in a particular case is 
a fact issue to be addressed by the Board).  The Board finds 
the medical evidence of record to be more persuasive, and 
that medical evidence does not indicate a relationship 
between the veteran's depressive disorder and his service or 
his service-connected diabetes.

The Board finds that the weight of the credible evidence 
demonstrates that the veteran's depressive disorder first 
manifested many years after service and is not related to his 
active service, to any incident therein, or to any service-
connected disability.  As the preponderance of the evidence 
is against the veteran's claim for service connection for a 
depressive disorder, the claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2007); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got pertaining 
to your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Here, the RO sent correspondence in June 2007 and a rating 
decision in August 2007.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claim, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied sits duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the December 
2007 statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

Service connection for a depressive disorder, to include as 
secondary to service-connected diabetes mellitus, is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


